—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered April 15, 1999, convicting him of criminal sale of a controlled substance in the first degree, criminal sale of a controlled substance in the second degree (two counts), and criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in changing its charge to the jury on the issue of whether the defendant was required to know the weight of the controlled substance he possessed is not preserved for appellate review (see, CPL 470.05 [2]). We decline to reach this issue in the exercise of our interest of justice jurisdiction.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Florio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.